Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments 
Applicant's arguments filed 02/25/2022, have been fully considered, and they are persuasive. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “a reference coordinate identification part that identifies coordinates of a reference captured pixel corresponding to a feature point in a reference captured image generated by capturing, with the capturing device, a reference instrument having a plurality of the feature points whose two-dimensional coordinates or three-dimensional coordinates are known in advance 
a virtual coordinate identification part that identifies coordinates of a virtual captured pixel corresponding to the feature point in an image plane of the capturing device by virtually projecting the feature point on the reference instrument onto the image plane using (1) geometric property information indicating geometric characteristics of the capturing devices and (ii) relative position and posture information between the capturing device and the reference instrument; and with respect to claim 3, “wherein the correction part identifies an error between the coordinates of the virtual captured pixel and the coordinates of the reference captured pixel, the correction part generates an error image in which the identified error is associated with coordinates of a pixel that corresponds to the identified error, and the geometry identification part corrects coordinates of the measurement-target captured pixel on the basis of the error associated with coordinates of a pixel corresponding to the measurement-target captured pixel in the error image, and calculates the measurement three-dimensional coordinates on the basis of the corrected coordinates”, where the closest prior art is Kobayashi et al. (US 2015/0204662 A1) and Sakamoto (US 2020/0074655 A1). 
Kobayashi et al. is directed towards a first image of a space onto which a first light pattern formed from bright and dark portions and a coordinate-detection pattern projected onto each region of the space divided by the first pattern have been projected is acquired. A second image is acquired of the space onto which a second light pattern having a boundary position between bright and dark portions that is different from that of the first pattern, and a coordinate-detection pattern projected onto each region of the space divided by the second pattern have been projected. One of the first image and the second image is selected to perform three-dimensional shape measurement of an object included in the space based on the selection image, see abstract. 
And, Sakamoto, which is in the same field of endeavor, discloses a control unit recognizes a direction accepted by an operation unit in a case in which an image acquisition mode is set in an image acquisition device. An image acquisition condition in the image acquisition mode is defined by first information and second information. The first information represents a speed or a distance at which the imaging visual field is changed. The second information represents a timing at which images used for restoration of the three-dimensional shape are acquired. The control unit causes a visual field changing unit to change the imaging visual field at the speed in the recognized direction or change the imaging visual field by the distance in the recognized direction. The control unit acquires at least two images at the timings from an imaging unit, see abstract. 
However, both prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and 3 and therefore stands allowable. The same reasoning applies to independent claim 9, which are slight variations of the claim 1 and 3 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486